DETAILED ACTION

Acknowledgement


This action is in response to the after non-final arguments filed on 10/15/2021.


Status of Claims


Claims 1-3, 5-6, 16-18, 20-21, 31-33, 35-36, and 46-47 remain pending. 

Response to Arguments

Applicant's arguments filed on 10/15/2021 regarding the 35 U.S.C. 103 rejection of the claims have been fully considered. The Applicant argues the following.
     The Applicant argues that Hochfield is silent about authentication of viscous/liquid products and markings inside such viscous or liquid products (pg. 2).
The Examiner respectfully disagrees. Hochfield teaches in paragraph [0056] that other applications of the authentication system include liquid products such as whisky and perfume. Hochfield does not explicitly teach providing markings inside the liquid products for authentication purposes. Authentication is provided via taggants attached to the outside or container of the product. However, Hochfield in view of Grof teach markings inside of liquid products for authentication purposes as shown in the response to claim 1d.
         The Applicant argues that Hochfield is silent about a single device, being a sensor, performing capture of the data from such a product marked with a product identifier and a marking, authenticating the marking, and adding encryption to all the captured data (pg. 2).
The Examiner acknowledges that Hochfield teaches multiple sensor devices and that the use of a one piece construction instead of a device with multiple components would be merely a matter of obvious engineering choice and would not have modified the operation of the device (see MPEP 2144.04 V.B. & 2144.04 VI.C.). However, Hochfield’s sensor device has the same functions as the Applicant’s single sensor in that it captures product information from taggants, authenticates and encrypts the captured data, which then transfers the encrypted data to a repository system as shown in claim 1 response. Therefore, Hochfield teaches the functions of the single sensor.
        The Applicant argues that there is not teaching or any reasonable motivation in the disclosure of Hochfield which could move a skilled person to propose a single sensor to capture data including standard information of a product from a product identifier and secure information from a marking, authenticate the marking and add encryption to all the capture data creating encrypted data (pg. 3). 
       The Examiner submits that the rationale or motivation to combine multiple components to a single components does not have to come from the references themselves (e.g. Hochfield). As per MPEP 2144, the 
       The Applicant argues that Hochfieldd does not teach that encryption is added simultaneously to all captured data (pg. 3).
       The Examiner respectfully disagrees. The Examiner has shown in the response the claim 1 that the secure application module (SAM) within the taggant reader instrument encrypts data read/captured from the taggants ([0016], [0017], and [0101]). Therefore, Hochfield teaches encryption to all captured data. See claim 1a response for more details.
      The Applicant argues that Grof fails to teach or suggest providing a single sensor to capture data including standard information of a product (being oil or fuel transported via a pipeline or in tanks of a truck) from a product identifier and secure information from a marking (comprised inside the oil or fuel), authenticate the marking and add encryption to all the captured data creating thereby encrypted data (pg. 4).
      The Examiner submits that Hochfield in view of Grof teach the above limitation as recited in claim 1. The Applicant attempts to argue solely 
        The Applicant argues that Hochfield and Grof et al. fail to teach or suggest all of the features of the claimed system according to independent claim 1 (pg. 4).
        The Examiner respectfully disagrees. The combination of Hochfield and Grof teach all of the features of independent claim 1 and similarly claims 16 and 31 as shown in the claim rejections below. The Applicant attempts to argue against Hochfield and Grof separately, although the Examiner has presented a 103 rejection of the claims reciting teachings from both references. Therefore, the Examiner maintains the 103 rejection of claims 1, 16, and 31 as being unpatentable over Hochfield et al. (US 2010/0019026 A1) in view of Grof et al. (US 2004/0248307 A1).


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, 16-18, 20-21, 31-33, 35-36, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Hochfield et al. (US 2010/0019026 A1) in view of Grof et al. (US 2004/0248307 A1).
As per claim 1 (Currently Amended), Hochfield in view of Grof teach a system for creating secure data related to oil and gas assets while traversing a supply chain, comprising: 
Hochfield teaches a system for creating secure data related to assets while traversing in a supply chain (Hochfield e.g. Figs. 1-3, Product tracking and a secure authentication system for use with machine readable taggants implemented as a central Trust Management System (TMS) 15 with a plurality of Trust Management System agents (TMSA) T’ used in conjunction with a Brand Protection Management scheme for use by brand owners ([0001] and [0063]). The system is used by brand owners to authenticate/monitor/manage products in a supply chain [0056].)
Hochfield does not explicitly teach creating secure data related to oil and gas assets.
Grof teaches creating secure data related to oil and gas assets (Grof e.g. Figs. 6-7 and 9-10, Grof teaches a method and system for marking a fluid and determining the authenticity of a fluid [0010]. Fluids include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Fluid can be transferred or stored from the source to the destination through any storage or delivery medium, i.e., underground oil site, offshore oil drilling site, storage tank in an oil refinery, electric powerplant, electric generator, gas station, oil delivery vehicle, etc. [0039]. The oil is generally marked by a substance which can be later detected, thereby identifying the source of the oil (i.e. secure information) [0003].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication 
Hochfield teaches at least one sensor provided along the supply chain, wherein each sensor from the at least one sensor is configured to capture data including standard information of a product from a product identifier and secure information from a marking, authenticate the marking and add encryption to the captured data creating thereby encrypted data, wherein the product is marked with the product identifier and the marking; 
Hochfield teaches multiple sensor devices provided along a supply chain, wherein each sensor device is configured to capture data including standard information of a product from a product identifier and secure information from a marking, authenticate the marking and add encryption to the captured data creating thereby encrypted data, wherein the product is marked with the product identifier and the marking (Hochfield e.g. Figs. 2, 3, 7, and 9; A system for authenticating articles comprising a plurality of secure taggant reader instruments (i.e. sensor devices) for reading machine readable taggants associated with articles (Abstract). A plurality of taggant reader instruments may be located at different physical locations [0016]. The taggant reader means may be formed and arranged to read one or more types of machine readable taggants [0033]. The taggant reader may comprise scanning means for scanning a machine readable taggant such as a barcode and other sensor means for reading taggants such as 
While the Hochfield reference teaches a device (i.e. taggant reader) with multiple components including a sensor to perform the functions recited above, it would have been obvious to one of ordinary skill in the art to make integral or rearrange the components in Hochfield’s reader instrument into a single sensor in order to streamline data handling and to increase security by limiting the transmission of data between various components. The use of a one piece construction instead of a device with multiple components would be merely a matter of obvious engineering choice and would not have modified the operation 
Hochfield teaches at least one repository system which is configured to collect the encrypted data from the at least one sensor and send them to a gateway, (Hochfield e.g. Figs. 1-3, The system for authenticating articles comprises database means (i.e. repository, Fig. 1 taggant certificate database 10) for storing authentication information, configuration data, identification data related to said articles and/or authentication data relating to authorized users of the system (i.e. encrypted data) ([0008] and [0025]). The database means is preferably a distributed database in which the database comprises a plurality of database modules located in different physical locations, for example at different factory/warehouse sites in a product supply and distribution chain. One or more of said taggant reader instruments (i.e. sensor device) may incorporate at least one said database module (Fig. 7 data store 62) [0032]). Communication between the taggant reader and database is conducted via a TMS 15 (i.e. gateway, Fig. 2) that may be configured to encrypt communications. The TMS 15 may be provided in a first server and the database means may be provided in a second server [0017]. For example, the taggant reader may be configured to dynamically download stored configuration data from the database means (i.e. repository) to a data storage means provided in the taggant reader via TMS whereby the configuration data is downloaded in a secure manner [0025]. The configuration data may be encrypted (by the TMS) prior to download to the reader means. A key for 
Hochfield teaches wherein the gateway provides a mechanism to transform the encrypted data received from the at least one repository system into a format that is further secured and which is compatible with a data integration system before used in a global management system or in an integrity management system (Hochfield e.g. Fig. 4, The Trust Management System (TMS) 15 (i.e. gateway) provides the central hub for secure application information interchange [0069]. The TMS 15 provides basic encryption, decryption, and digital signature service to the other systems and entities in the machine-readable security tagging (MST) system [0075]. The TMS 15 and its agents have the knowledge of cryptographic keys associated with the interacting actors and systems and provides the operations to transfer information between the systems [0077]. Communication between the taggant reader (i.e. sensor device) and database (i.e. repository) is conducted via a TMS 15 (i.e. gateway, Fig. 2) that may be configured to encrypt communications (i.e. encrypt data received from database/repository) [0017]. The Examiner submits that this encryption and data exchange process formats data that is compatible with the interacting systems. The interacting systems include the Brand Protection Management System (BPMS) 40 (i.e. global management system), Instrument Configuration Management System (ICMS) 25, and PoA/PoR System 35 as shown in Fig. 4. The BPMS includes analysis subsystems 30 (i.e. data integration system) shown in Fig. 4. For example, the secure data temporarily stored in the PoA/PoR instrument data 62a is later uploaded by the TMS 15 (i.e. gateway) on behalf of the BPMS 40 (i.e. global management system) via a secure TMS connection (i.e. further secured) so that the integrity of the data can be ensured. The BPMS 40 then examines the records from a macroscopic perspective to check that everything is in order [0098].), Hochfield teaches and further wherein data generated and created in the gateway are provided to the global management system or the integrity management system to create clustered events, and further the gateway is configured to verify, before transforming the encrypted data received from the at least one repository system, that the encrypted data received from the at least one repository system are authentic data and have not been corrupted by external sources, (Hochfield e.g. Fig. 4, The TMS 15 (i.e. gateway) provides generic services for all systems within the machine-readable security tagging (MST) system such as cryptographic services such as data encryption and digital signature handling; generate, retrieve and verify brand protections feature authentication events; and retrieve and verify other verifiable events [0073]. For example, the secure authentication event data temporarily stored in the PoR/PoA instrument data store 62a (i.e. offline repository) during an offline capacity is uploaded to the TMS 15 (i.e. gateway) for verification and analysis when the instrument is again “online” with the TMS central server. The uploaded data will be compared with the stored authentication data in database 10 (i.e. repository, Fig. 1) in order to recognize a taggant as authentic, or generate an alarm signal if the uploaded taggant authentication data does not match the relevant stored data. In this way a two stage check, is provided, firstly by 15) [0097]. The batch is then later transferred to the BPMS (via the TMS 15) when the instrument is next on-line, where the authentication data can be crosschecked [0101].)
Hochfield does not explicitly teach, however, Grof teaches wherein the product is oil or fuel transported via a pipeline or in tanks of a truck, and the marking is inside the product and comprises a chemical composition identifying the secure information, (Grof e.g. Figs. 6-7 and 9-10, Grof teaches method and system for marking a fluid and determining the authenticity of a fluid [0010]. Fluids include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Fluid can be transferred or stored from the source to the destination through any storage or delivery medium, i.e., underground oil site, offshore oil drilling site, storage tank in an oil refinery, electric powerplant, electric generator, gas station, oil delivery vehicle, etc. [0039]. A system for marking a fluid by a marker, the fluid flowing from a source to a destination includes a sensor for determining a fluid value of a fluid property of the fluid and a fluid flow controller for admitting a selected amount of the marker to the fluid.  The selected amount of the marker is determined according to the fluid value and a predetermined concentration of the marker in the fluid in the destination [0011]. The oil is generally marked by a substance which can be later detected, thereby identifying the source of the oil (i.e. secure information) [0003]. Markers can be based on an Alkane or can be a halogenic compound, etc. ([0029]-[0031]). The method includes the procedures of 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets with chemical markers as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
Hochfield teaches wherein the captured encrypted data relate to a specified event occurring in the supply chain. (Hochfield e.g. Fig. 7, The PoA/PoR instrument 35, via a secure application module (SAM) 68, allows secure recording of event records and stamping of records with time, location, workstation, etc. and secure execution of a policy or workflow, for example to ensure that all required steps have been complied with [0088]. A secure record of the event (pass/fail/date/time/operator, etc.) is created in the SAM 68, by signing and encrypting it [0098].)
As per claims 16 and 31 (Currently Amended), Hochfield in view of Grof teach a method and non-transitory computer readable medium storing a program for creating secure data related to oil and gas assets while traversing a supply chain, comprising: 
Hochfield teaches a method and non-transitory computer readable medium storing a program for creating secure data related to assets while traversing a supply chain 
Hochfield does not explicitly teach creating secure data related to oil and gas assets.
Grof teaches creating secure data related to oil and gas assets (Grof e.g. Figs. 6-7 and 9-10, Grof teaches a method and system for marking a fluid and determining the authenticity of a fluid [0010]. Fluids include hydrocarbons such as petroleum, naphtha, gasoline, diesel fuel, jet fuel, kerosene, lubricant, gas, liquefied gas and the like ([0002] and [0026]). Fluid can be transferred or stored from the source to the destination through any storage or delivery medium, i.e., underground oil site, offshore oil drilling site, storage tank in an oil refinery, electric powerplant, electric generator, gas station, oil delivery vehicle, etc. [0039]. The oil is generally marked by a substance which can be later detected, thereby identifying the source of the oil (i.e. secure information) [0003].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).
Hochfield teaches by each sensor from one or more sensors provided along the supply chain, capturing data including standard information of a product from a product identifier and secure information from a marking, authenticating the marking, and adding encryption to the captured data creating thereby encrypted data, wherein the product is marked with the product identifier and the marking; (See claim 1a for response details.)
Hochfield teaches collecting and sending the encrypted data from the one or more sensors by at least one repository system to a gateway, wherein the gateway provides a mechanism to transform the encrypted data received from the at least one repository system into a format that is further secured and which is compatible with a data integration system before used in a global management system or in an integrity management system, and further wherein data generated and created in the gateway are provided to the global management system or the integrity management system to create clustered events, and further the gateway verifies, before Application No. 15/530,164 Attorney Docket No. 4302/0132PUS 1 Response to Final Office Action dated 10 Apr 2020 Page 4 of 9 transforming the encrypted data received from the at least one repository system, that the encrypted data received from the at least one repository system are authentic data and have not been corrupted by external sources, (See claim 1b and 1c for response details.)
Hochfield in view of Grof teach wherein the product is oil or fuel transported via a pipeline or in tanks of a truck, and the marking is inside the product and comprises a chemical composition identifying the secure information, (See claim 1d for response details.)
Hochfield teaches wherein the captured encrypted data relate to a specified event occurring in the supply chain
As per claims 2, 17, and 32 (Previously Presented), Hochfield in view of Grof teach the system for creating secure data according to claim 1, method of claim 16, and non-transitory computer readable medium of claim 31, Hochfield teaches further comprising an event management platform to obtain supply chain visibility using the collected secure data to identify at least one of tampering, diversion, adulteration, counterfeiting, fraud and tax fraud of the product in the supply chain. (Hochfield e.g. Fig. 1 Modular Trust Management System (MTMS) implemented as a central Trust Management System (TMS) 15 is used as part of  or in conjunction with a Brand Protection Management scheme 40 for use by brand owners to authenticate/monitor/manage products in a supply chain (Fig. 3, [0056] and [0063]). The MTMS/TMS system in Fig. 1 has an Audit Subsystem 13 that provides generation, verification, certification and reporting on authentication events and alarms; reports by product, brand owner, and instrument; and provides alarm registration and reaction management [0060]. The system allows multiple articles to be scanned and authenticated at multiple different locations (e.g. geographic territories) and authentication events can be monitored to identify fraudulent or suspicious activity as early as possible [0109]. For instance, a particular model of product that has been a target of counterfeiters might have a watchdog set in each instrument 35 by the TMS 15 in the central server that immediately alerts a central investigation team once the model is detected (Fig. 10 and [0106]).)
As per claims 3, 18, and 33 (Original), Hochfield in view of Grof teach the system for creating secure data according to claim 2, method of claim 17, and non-transitory computer readable medium of claim 32, Hochfield teaches wherein the repository system communicates with the event management platform via a network and includes a plurality of storage devices accessible by and distributed among the system. (Hochfield e.g. Fig. 2, The authentication system includes a central server, TMS 15 (i.e. gateway), for communicating with, and allowing communication between, the plurality of system modules and the database means (i.e. storage devices) [0031]. The database means is preferably a distributed database comprising a plurality of database modules (i.e. storage devices) located in different physical locations (e.g. factory/warehouse sites) in a product supply and distribution chain [0032]. The database means is preferable remote from the taggant reader means. The communication there between may be performed via the Internet, or an Ethernet or other local wired or wireless network [0010]. The remote database means is the taggant certificate database 10 in Fig. 1 and the event management platform is considered the combination of the BPMS 40, ICMS 25, TMS 15, and PoA/PoR instruments 35 systems shown in Fig. 2.)
As per claims 5, 20, and 35 (Currently Amended), Hochfield in view of Grof teach the system for creating secure data according to claim 1, method of claim 16, and non-transitory computer readable medium of claim 31, Hochfield does not teach, however, Grof teaches wherein the chemical composition has compounds with luminescent properties in the range of at least one of UV, IR and Near IR and mixtures thereof which may represent a chemical key. (Grof e.g. The marker can be a light absorbing or a light emitting substance that inherently absorbs or emits light (fluoresces) at distinct frequencies in response to its exposure to specific radiation (including X-ray or other frequencies). Alternatively, the marker (either fluid or gas), can be made of a radioactive material whose radiation can be detected at a later stage of authenticating a fluid [0052].)

As per claims 6, 21, and 36 (Previously Presented), Hochfield in view of Grof teach the system for creating secure data according to claim 1, method of claim 16, and non-transitory computer readable medium of claim 31, Hochfield teaches wherein the product identifier is linked to the marking. (Hochfield e.g. Fig. 7 PoA/PoR Instrument 35 includes a read/write 70 module may be operable to read two or more of UV taggants, RFID taggants and simple bar code taggants to extract identification information relating to the asset ([0093] and [0094]). This taggant may be the same taggant as that which contains the product ID data to be read by the product ID scanner 61c. For example, covert security data may be contained in the ID tag of the asset [0094].)
As per claim 46 (New), Hochfield in view of Grof teach the system for creating secure data according to claim 1, Hochfield teaches wherein the system further comprises an electronic system or mechanism added to the at least one sensor, which is configured to protect the at least one sensor from tampering or diversion and to protect the access to the atApplication No. 15/530,164 Attorney Docket No. 4302/0132PUS 1 Response to Office Action dated 14 Aug 2020least one sensor by any means. (Hochfield e.g. Fig. 7, The taggant reader instrument include sensors means for reading taggants [0011]. Each taggant reader instrument (i.e. sensor device) is provided with at least one secure application module (SAM) and a trust management system (TMS) ([0016]-[0017]). The 
As per claim 47 (New), Hochfield in view of Grof teach the system for creating secure data according to claim 1, Hochfield does not teach, however, Grof teaches wherein a concentration of the marking in the product further identifies the secure information. (Grof e.g. Figs. 6-7 and 9-10, Grof teaches method and system for marking a fluid and determining the authenticity of a fluid [0010]. The selected amount of the marker is determined according to the fluid value and a predetermined concentration of the marker in the fluid in the destination [0011]. The method for determining the authenticity of a fluid includes the procedures of comparing the concentration of a primary marker in the fluid with a predetermined concentration and determining a first authenticity of the fluid, according to the outcome of the comparison [0013]. Fig. 7 marker detector 302 identifies the presence of a marker in the fluid and measures the marker 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Hochfield’s product authentication system to include creating secure data related to oil and gas assets with chemical markers as taught by Grof in order to identify at a later stage whether the liquid (i.e. asset) remained genuinely intact or it was adulterated, diluted or otherwise interfered with (Grof e.g. [0002]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624